Citation Nr: 1443107	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of benign tumor excision, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1970 to October 1971.

This appeal to the Board of Veteran's Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for residuals of benign tumor excision and hypertension.  In March 2009, the Veteran filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2012.

In November 2013, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in an April 2014 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

On his November 2011 Form 9, the Veteran requested a hearing before the Board.  He was scheduled for an August 2012 hearing and was notified of this hearing in a June 2012 letter.  In August 2012, the Veteran withdrew the hearing request in writing.

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action is warranted, even though such will, regrettably, further delay an appellate decision in this appeal.

As noted above, the Board previously remanded the claims on appeal in November 2013.  The Board instructed the AOJ to obtain private medical records from Kaiser Permanente locations in Vallejo, California, and Sacramento, California, from 1980 to the present.  The AOJ was also instructed to obtain employment records from the Veteran's civilian employment with the U.S. Navy between 1972 and 2005.  

In a December 2013 letter, the AOJ requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain records from Kaiser Permanente and the U.S. Navy.  In March 2014, the Veteran called the RO and stated that he would be "sending in the document requested for treatment record[s]."  To date, however, it appears that no such authorization forms have been received.  Because the Veteran's service treatment records are unavailable (through no fault of his own), and the identified records are needed to fairly adjudicate the claims on appeal, the Board finds that the Veteran should be afforded opportunity to provide, or to provide appropriate authorization to obtain, these essential records.  

Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent record-to particularly include the employment and private medical records identified above. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 (West 2002), 5103A; 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (by the VCAA (to include arranging for the Veteran to undergo examination, or otherwise obtaining appropriate medical opinion(s), if appropriate) prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, any outstanding, pertinent private medical records-to include records from Kaiser Permanente in Vallejo, California, and Sacramento, California, dated since 1980.  Also, specifically request that the Veteran provide appropriate authorization to obtain employment records from the U.S. Navy between 1972 and 2005.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for examination or to otherwise obtain medical opinion evidence, if appropriate), adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



